Case 1:19-cv-23845-FAM Document 29 Entered on FLSD Docket 04/24/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                     CASE NO. 1:19-CV-23845

  ALFREDO PUMARIEGA,

         Plaintiff,

  v.

  AKAL SECURITY, INC.,

        Defendant.
  _______________________________/

                                 STIPULATION OF DISMISSAL

         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Alfredo

  Pumariega stipulates and agrees to the dismissal of this case against Defendant Akal Security, Inc.

  (“Akal”), with prejudice, with Plaintiff and Akal bearing their own attorneys’ fees and costs.

  SO STIPULATED this 24th day of April, 2020.



   Dated: April 24th, 2020.                         Respectfully submitted,

   MAREK, GRIFFIN, & KNAUPP                         LITTLER MENDELSON, P.C.
   203 N. Liberty St.                               Wells Fargo Center
   Victoria, Texas 77901                            333 S.E. 2nd Avenue, Suite 2700
   Tel: 361.573.5500                                Miami, Florida 33131
   Fax: 361.573.5040                                Tel: (305) 400-7500
                                                    Fax: (305) 603-2552
   By: /s/ John Griffin , Jr.
   John Griffin, Jr.                                By: /s/ Aaron Reed
   Texas Bar No. 08460300                           Aaron Reed
   E-Mail: jwg@lawmgk.com                           Florida Bar No. 0557153
                                                    E-mail: areed@littler.com
   Katherine L. Butler
   Texas Bar No. 03526300                           Kurt Peterson
   Email: kathy@butlerharris.com                    LITTLER MENDELSON. P.C.
   BUTLER & HARRIS                                  3424 Peachtree Rd., NE, Suite 1200
   1007 Heights Blvd.                               Atlanta, Georgia 303026
Case 1:19-cv-23845-FAM Document 29 Entered on FLSD Docket 04/24/2020 Page 2 of 3



   Houston, Texas 77008                                Tel: 404.760.3910
   Tel: 713.526.5677                                   Fax: 404.233.2361
   Fax: 888.370.5038
                                                       Counsel for Defendant
   Richard E. Johnson
   Florida Bar No. 858323
   Email: richard@nettally.com
   LAW OFFICE OF RICHARD E. JOHNSON
   314 West Jefferson St.
   Tallahassee, Florida 32301
   Tel: 850.425.1997

   Counsel for Plaintiff




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 24th day of April, 2020, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified on the

  attached Service List in a manner specified, either via transmission of Notices of Electronic Filing

  generated by CM/ECF or in some other authorized manner for those counsel or parties who are

  not authorized to receive electronically Notices of Electronic Filing.


                                                /s/ Aaron Reed
                                                Aaron Reed




                                                   2
Case 1:19-cv-23845-FAM Document 29 Entered on FLSD Docket 04/24/2020 Page 3 of 3




                                   SERVICE LIST


   John Griffin, Jr.
   E-Mail: jwg@lawmgk.com

   Katherine L. Butler
   Email: kathy@butlerharris.com

   Richard E. Johnson
   Email: richard@nettally.com

   Counsel for Plaintiff




                                        3
